--------------------------------------------------------------------------------


CARMAX, INC.
2002 STOCK INCENTIVE PLAN
(AS AMENDED AND RESTATED APRIL 24, 2006)


 
1. Purpose. The purpose of this CarMax, Inc. 2002 Stock Incentive Plan (the
“Plan”) is to further the long term stability and financial success of CarMax,
Inc. (the “Company”) by attracting and retaining key employees of the Company
through the use of stock incentives. It is believed that ownership of Company
Stock will stimulate the efforts of those employees upon whose judgment and
interest the Company is and will be largely dependent for the successful conduct
of its business. It is also believed that Incentive Awards granted to employees
under this Plan will strengthen their desire to remain with the Company and will
further the identification of those employees’ interests with those of the
Company’s shareholders.
 
2. Definitions. As used in the Plan, the following terms have the meanings
indicated:
 
(a) “Act” means the Securities Exchange Act of 1934, as amended.


(b) “Applicable Withholding Taxes” means the minimum aggregate amount of
federal, state and local income and payroll taxes that the Company is required
by applicable law to withhold in connection with any Incentive Award.


(c) “Board” means the Board of Directors of the Company.


(d) “Change of Control” means the occurrence of either of the following events:
(i) any individual, entity or group (as defined in Section 13(d)(3) of the Act)
becomes, or obtains the right to become, the beneficial owner (as defined in
Rule 13(d)(3) under the Act) of Company securities having 20% or more of the
combined voting power of the then outstanding securities of the Company that may
be cast for the election of directors to the Board of the Company (other than as
a result of an issuance of securities initiated by the Company in the ordinary
course of business); or (ii) as the result of, or in connection with, any cash
tender or exchange offer, merger or other business combination, sale of assets
or contested election, or any combination of the foregoing transactions, the
persons who were directors of the Company before such transactions shall cease
to constitute a majority of the Board or of the board of directors of any
successor to the Company.


(e) “Code” means the Internal Revenue Code of 1986, as amended. A reference to
any provision of the Code shall include reference to any successor or
replacement provision of the Code.


(f) “Committee” means the committee appointed by the Board as described under
Section 14.


(g) “Company” means CarMax, Inc., a Virginia corporation.



--------------------------------------------------------------------------------


(h) “Company Stock” means the common stock of the Company. In the event of a
change in the capital structure of the Company, the shares resulting from such a
change shall be deemed to be Company Stock within the meaning of the Plan.


(i) “Date of Grant” means the date on which an Incentive Award is granted by the
Committee.


(j) “Disability” or “Disabled” means, as to an Incentive Stock Option, a
Disability within the meaning of Code section 22(e)(3). As to all other forms of
Incentive Awards, the Committee shall determine whether a Disability exists and
such determination shall be conclusive.


(k) “Fair Market Value” means, for any given date, the fair market value of the
Company Stock as of such date, as determined by the Committee on a basis
consistently applied based on actual transactions in Company Stock on the
exchange on which it generally has the greatest trading volume.


(l) “Incentive Award” means, collectively, the award of an Option, Stock
Appreciation Right or Restricted Stock under the Plan.


(m) “Incentive Stock Option” means an Option intended to meet the requirements
of, and qualify for favorable federal income tax treatment under, Code section
422.


(n) “Mature Shares” means shares of Company Stock for which the holder thereof
has good title, free and clear of all liens and encumbrances and which such
holder either (i) has held for at least six (6) months or (ii) has purchased on
the open market.


(o) “Nonstatutory Stock Option” means an Option that does not meet the
requirements of Code section 422 or, even if meeting the requirements of Code
section 422, is not intended to be an Incentive Stock Option and is so
designated.


(p) “Option” means a right to purchase Company Stock granted under Section 7 of
the Plan, at a price determined in accordance with the Plan.


(q) “Parent” means, with respect to any corporation, a parent of that
corporation within the meaning of Code section 424(e).


(r) “Participant” means any employee who receives an Incentive Award under the
Plan.


(s) “Reload Feature” means a feature of an Option described in a Participant’s
stock option agreement that authorizes the automatic grant of a Reload Option in
accordance with the provisions of Section 9(e).


(t) “Reload Option” means an Option automatically granted to a Participant equal
to the number of shares of Mature Shares delivered by the Participant in payment
of the exercise price of an Option having a Reload Feature.


2

--------------------------------------------------------------------------------


(u) “Restricted Stock” means Company Stock awarded upon the terms and subject to
the restrictions set forth in Section 6.


(v) “Restricted Stock Award” means an award of Restricted Stock granted under
the Plan.


(w) “Rule 16b-3” means Rule 16b-3 adopted pursuant to section 16(b) of the Act.
A reference in the Plan to Rule 16b-3 shall include a reference to any
corresponding rule (or number redesignation) of any amendments to Rule 16b-3
adopted after the effective date of the Plan’s adoption.


(x) “Stock Appreciation Right” means a right to receive amounts from the Company
awarded upon the terms and subject to the restrictions set forth in Section 8.


(y) “Subsidiary” means any business entity (including, but not limited to, a
corporation, partnership or limited liability company) of which a company
directly or indirectly owns one hundred percent (100%) of the voting interests
of the entity unless the Committee determines that the entity should not be
considered a Subsidiary for purposes of the Plan. If a company owns less than
one hundred percent (100%) of the voting interests of the entity, the entity
will be considered a Subsidiary for purposes of the Plan only if the Committee
determines that the entity should be so considered. For purposes of Incentive
Stock Options, Subsidiary shall be limited to a subsidiary within the meaning of
Code section 424(f).


(z) “10% Shareholder” means a person who owns, directly or indirectly, stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or any Parent or Subsidiary of the Company. Indirect
ownership of stock shall be determined in accordance with Code section 424(d).


3. General. Incentive Awards may be granted under the Plan in the form of
Options, Stock Appreciation Rights and Restricted Stock. Options granted under
the Plan may be Incentive Stock Options or Nonstatutory Stock Options. The
provisions of the Plan referring to Rule 16b-3 shall apply only to Participants
who are subject to section 16 of the Act.
 
4. Stock. Subject to Section 13 of the Plan, there shall be reserved for
issuance under the Plan an aggregate of 16,750,000 shares of Company Stock,
which shall be authorized, but unissued shares. Subject to Section 13 of the
Plan, no more than 1,500,000 shares of Company Stock may be allocated to the
Incentive Awards that are granted to any one Participant during any single
calendar year. Shares of Company Stock that have not been issued under the Plan
and that are allocable to Incentive Awards or portions thereof that expire or
otherwise terminate unexercised may again be subjected to an Incentive Award
under the Plan. Similarly, if any shares of Restricted Stock issued pursuant to
the Plan are reacquired by the Company as a result of a forfeiture of such
shares pursuant to the Plan, such shares may again be subjected to an Incentive
Award under the Plan. For purposes of determining the number of shares of
Company Stock that are available for Incentive Awards under the Plan, such
number shall include the number of shares of Company Stock under an Incentive
Award surrendered by a Participant or retained by the Company in payment of
Applicable Withholding Taxes.


3

--------------------------------------------------------------------------------


5. Eligibility. 


(a) All present and future employees of the Company (or any Parent or Subsidiary
of the Company, whether now existing or hereafter created or acquired) shall be
eligible to receive Incentive Awards under the Plan. The Committee shall have
the power and complete discretion, as provided in Section 14, to select which
employees shall receive Incentive Awards and to determine for each such
Participant the terms and conditions, the nature of the award and the number of
shares to be allocated to each Participant as part of each Incentive Award.


(b) The grant of an Incentive Award shall not obligate the Company or any Parent
or Subsidiary of the Company to pay a Participant any particular amount of
remuneration, to continue the employment of the Participant after the grant or
to make further grants to the Participant at any time thereafter.


6. Restricted Stock Awards. 


(a) Whenever the Committee deems it appropriate to grant a Restricted Stock
Award, notice shall be given to the Participant stating the number of shares of
Restricted Stock for which the Restricted Stock Award is granted and the terms
and conditions to which the Restricted Stock Award is subject. This notice may
be given in writing or in electronic form and shall be the award agreement
between the Company and the Participant. A Restricted Stock Award may be made by
the Committee in its discretion without cash consideration.


(b) Restricted Stock issued pursuant to the Plan shall be subject to the
following restrictions:


(i) None of such shares may be sold, assigned, transferred, pledged,
hypothecated, or otherwise encumbered or disposed of until the restrictions on
such shares shall have lapsed or shall have been removed pursuant to paragraph
(d) or (e) below.


(ii) The restrictions on such shares must remain in effect and may not lapse for
a period of three years beginning on the Date of Grant, except as provided under
paragraph (d) or (e) in the case of Disability, retirement, death or a Change in
Control.


(iii) If a Participant ceases to be employed by the Company or a Parent or
Subsidiary of the Company, the Participant shall forfeit to the Company any
shares of Restricted Stock, the restrictions on which shall not have lapsed or
shall not have been removed pursuant to paragraph (d) or (e) below, on the date
such Participant shall cease to be so employed.


(iv) The Committee may establish such other restrictions on such shares that the
Committee deems appropriate, including, without limitation, events of
forfeiture.


(c) Upon the acceptance by a Participant of a Restricted Stock Award, such
Participant shall, subject to the restrictions set forth in paragraph (b) above,
have all the rights of a shareholder with respect to the shares of Restricted
Stock subject to such Restricted Stock Award, including, but not limited to, the
right to vote such shares of Restricted Stock and the right to receive all
dividends and other distributions paid thereon. Certificates representing
Restricted Stock shall bear a legend referring to the restrictions set forth in
the Plan and the
 
4

--------------------------------------------------------------------------------


Participant’s award agreement. If shares of Restricted Stock are issued without
certificates, notice of the restrictions set forth in the Plan and the
Participant’s Award Agreement must be given to the shareholder in the manner
required by law.


(d) The Committee shall establish as to each Restricted Stock Award the terms
and conditions upon which the restrictions set forth in paragraph (b) above
shall lapse. Such terms and conditions may include, without limitation, the
lapsing of such restrictions as a result of the Disability, death or retirement
of the Participant or the occurrence of a Change of Control.


(e) Notwithstanding the forfeiture provisions of paragraph (b)(iii) above, the
Committee may at any time, in its sole discretion, accelerate the time at which
any or all restrictions will lapse or remove any and all such restrictions.


(f) Each Participant shall agree at the time his Restricted Stock Award is
granted, and as a condition thereof, to pay to the Company or make arrangements
satisfactory to the Company regarding the payment to the Company of, Applicable
Withholding Taxes. Until such amount has been paid or arrangements satisfactory
to the Company have been made, no stock certificates free of a legend reflecting
the restrictions set forth in paragraph (b) above shall be issued to such
Participant. If Restricted Stock is being issued to a Participant without the
use of a stock certificate, the restrictions set forth in paragraph (b) shall be
communicated to the shareholder in the manner required by law. As an alternative
to making a cash payment to the Company to satisfy Applicable Withholding Taxes,
if the grant so provides, or the Committee by separate action so permits, the
Participant may elect to (i) deliver Mature Shares or (ii) have the Company
retain that number of shares of Company Stock that would satisfy all or a
specified portion of the Applicable Withholding Taxes. Any such election shall
be made only in accordance with procedures established by the Committee. The
Committee has the express authority to change any election procedure it
establishes at any time.


7. Stock Options. 


(a) Whenever the Committee deems it appropriate to grant Options, notice shall
be given to the Participant stating the number of shares for which Options are
granted, the Option price per share, whether the Options are Incentive Stock
Options or Nonstatutory Stock Options, the extent, if any, to which Stock
Appreciation Rights are granted, and the conditions to which the grant and
exercise of the Options are subject. This notice may be given in writing or in
electronic form and shall be the stock option agreement between the Company and
the Participant.


(b) The exercise price of shares of Company Stock covered by an Incentive Stock
Option shall be not less than 100% of the Fair Market Value of such shares on
the Date of Grant; provided that if an Incentive Stock Option is granted to an
employee who, at the time of the grant, is a 10% Shareholder, then the exercise
price of the shares covered by the Incentive Stock Option shall be not less than
110% of the Fair Market Value of such shares on the Date of Grant.


(c) The exercise price of shares of Company Stock covered by a Nonstatutory
Stock Option shall be not less than 100% of the Fair Market Value of such shares
on the Date of Grant.


5

--------------------------------------------------------------------------------


(d) Options may be exercised in whole or in part at such times as may be
specified by the Committee in the Participant’s stock option agreement; provided
that the exercise provisions for Incentive Stock Options shall in all events not
be more liberal than the following provisions:


(i) No Incentive Stock Option may be exercised after the first to occur of:


(x) Ten years (or, in the case of an Incentive Stock Option granted to a 10%
Shareholder, five years) from the Date of Grant,


(y) Three months following the date of the Participant’s termination of
employment with the Company and any Parent or Subsidiary of the Company for
reasons other than death or Disability; or


(z) One year following the date of the Participant’s termination of employment
by reason of death or Disability.


(ii) Except as otherwise provided in this paragraph, no Incentive Stock Option
may be exercised unless the Participant is employed by the Company or a Parent
or Subsidiary of the Company at the time of the exercise and has been so
employed at all times since the Date of Grant. If a Participant’s employment is
terminated other than by reason of death or Disability at a time when the
Participant holds an Incentive Stock Option that is exercisable (in whole or in
part), the Participant may exercise any or all of the then exercisable portion
of the Incentive Stock Option (to the extent exercisable on the date of
termination) within three months after the Participant’s termination of
employment. If a Participant’s employment is terminated by reason of his
Disability at a time when the Participant holds an Incentive Stock Option that
is exercisable (in whole or in part), the Participant may exercise any or all of
the then exercisable portion of the Incentive Stock Option (to the extent
exercisable on the date of Disability) within one year after the Participant’s
termination of employment. If a Participant’s employment is terminated by reason
of his death at a time when the Participant holds an Incentive Stock Option that
is exercisable (in whole or in part), the then exercisable portion of the
Incentive Stock Option may be exercised (to the extent exercisable on the date
of death) within one year after the Participant’s death by the person to whom
the Participant’s rights under the Incentive Stock Option shall have passed by
will or by the laws of descent and distribution.


(iii) An Incentive Stock Option, by its terms, shall be exercisable in any
calendar year only to the extent that the aggregate Fair Market Value
(determined at the Date of Grant) of the Company Stock with respect to which
Incentive Stock Options are exercisable for the first time during the calendar
year does not exceed $100,000 (the “Limitation Amount”). Incentive Stock Options
granted under the Plan and all other plans of the Company and any Parent or
Subsidiary of the Company shall be aggregated for purposes of determining
whether the Limitation Amount has been exceeded. The Committee may impose such
conditions as it deems appropriate on an Incentive Stock Option to ensure that
the foregoing requirement is met. If Incentive Stock Options that first become
exercisable in a calendar year exceed the Limitation Amount, the excess Options
will be treated as Nonstatutory Stock Options to the extent permitted by law.


6

--------------------------------------------------------------------------------


(e) The Committee may, in its discretion, grant Options that by their terms
become fully exercisable upon a Change of Control notwithstanding other
conditions on exercisability in the stock option agreement.


8. Stock Appreciation Rights. 


(a) Whenever the Committee deems it appropriate, Stock Appreciation Rights may
be granted in connection with all or any part of an Option, either concurrently
with the grant of the Option or, if the Option is a Nonstatutory Stock Option,
by an amendment to the Option at any time thereafter during the term of the
Option. Stock Appreciation Rights may be exercised in whole or in part at such
times and under such conditions as may be specified by the Committee in the
Participant’s stock option agreement. The following provisions apply to all
Stock Appreciation Rights that are granted in connection with Options:


(i) Stock Appreciation Rights shall entitle the Participant, upon exercise of
all or any part of the Stock Appreciation Rights, to surrender to the Company
unexercised that portion of the underlying Option relating to the same number of
shares of Company Stock as is covered by the Stock Appreciation Rights (or the
portion of the Stock Appreciation Rights so exercised) and to receive in
exchange from the Company an amount equal to the excess of (x) the Fair Market
Value on the date of exercise of the Company Stock covered by the surrendered
portion of the underlying Option over (y) the exercise price of the Company
Stock covered by the surrendered portion of the underlying Option. The Committee
may limit the amount that the Participant will be entitled to receive upon
exercise of the Stock Appreciation Right.


(ii) Upon the exercise of a Stock Appreciation Right and surrender of the
related portion of the underlying Option, the Option, to the extent surrendered,
shall not thereafter be exercisable.


(iii) The Committee may, in its discretion, grant Stock Appreciation Rights in
connection with Options which by their terms become fully exercisable upon a
Change of Control, which Stock Appreciation Rights shall only be exercisable
following a Change of Control. The underlying Option may provide that such Stock
Appreciation Rights shall be payable solely in cash. The terms of the underlying
Option shall provide the method by which the value of the Company Stock on the
date of exercise shall be calculated based on one of the following alternatives:
    (x) the Fair Market Value of the Company Stock on the day of exercise;
 
    (y) the highest closing price of the Company Stock on the exchange on which
it is then traded, during the 90 days immediately preceding the Change of
Control; or  
 
    (z) the greater of (x) or (y).


7

--------------------------------------------------------------------------------


(iv) Subject to any further conditions upon exercise imposed by the Committee, a
Stock Appreciation Right shall be exercisable only to the extent that the
related Option is exercisable, and shall expire no later than the date on which
the related Option expires.


(v) A Stock Appreciation Right may only be exercised at a time when the Fair
Market Value of the Company Stock covered by the Stock Appreciation Right
exceeds the exercise price of the Company Stock covered by the underlying
Option.


(b) Whenever the Committee deems it appropriate, Stock Appreciation Rights may
be granted without related Options. The terms and conditions of the award shall
be set forth in a Stock Appreciation Rights agreement between the Company and
the Participant in written or electronic form. The following provisions apply to
all Stock Appreciation Rights that are granted without related Options:


(i) Stock Appreciation Rights shall entitle the Participant, upon the exercise
of all or any part of the Stock Appreciation Rights, to receive from the Company
an amount equal to the excess of (x) the Fair Market Value on the date of
exercise of the Company Stock covered by the surrendered Stock Appreciation
Rights over (y) the Fair Market Value on the Date of Grant of the Company Stock
covered by the Stock Appreciation Rights. The Committee may limit the amount
that the Participant may be entitled to receive upon exercise of the Stock
Appreciation Right.


(ii) Stock Appreciation Rights shall be exercisable, in whole or in part, at
such times as the Committee shall specify in the Participant’s Stock
Appreciation Rights agreement.


(c) The manner in which the Company’s obligation arising upon the exercise of a
Stock Appreciation Right shall be paid shall be determined by the Committee and
shall be set forth in the Participant’s stock option agreement (if the Stock
Appreciation Rights are related to an Option) or Stock Appreciation Rights
agreement. The Committee may provide for payment in Company Stock or cash, or a
fixed combination of Company Stock or cash, or the Committee may reserve the
right to determine the manner of payment at the time the Stock Appreciation
Right is exercised. Shares of Company Stock issued upon the exercise of a Stock
Appreciation Right shall be valued at their Fair Market Value on the date of
exercise.


9. Method of Exercise Of Options And Stock Appreciation Rights. 


(a) Options and Stock Appreciation Rights may be exercised by the Participant by
giving notice of the exercise to the Company, stating the number of shares the
Participant has elected to purchase under the Option or the number of Stock
Appreciation Rights he has elected to exercise. In the case of a purchase of
shares under an Option, such notice shall be effective only if accompanied by
the exercise price in full paid in cash; provided that, if the terms of an
Option so permit, or the Committee by separate action so permits, the
Participant may (i) deliver Mature Shares (valued at their Fair Market Value on
the date of exercise) in satisfaction of all or any part of the exercise price,
or (ii) to the extent permitted under applicable laws and regulations, deliver a
properly executed exercise notice together with irrevocable instructions to a
broker to exercise all or part of the Option, sell a sufficient number of shares
of Company Stock to cover the exercise price, Applicable
 
8

--------------------------------------------------------------------------------


Withholding Taxes (if required by the Committee) and other costs and expenses
associated with such sale and deliver promptly the amount necessary to pay the
exercise price and any Applicable Withholding Taxes. The Participant shall not
be entitled to make payment of the exercise price other than in cash unless
provisions for an alternative payment method are included in the Participant’s
stock option agreement or are agreed to in writing by the Company with the
approval of the Committee prior to exercise of the Option.


(b) The Company may place on any certificate representing Company Stock issued
upon the exercise of an Option or a Stock Appreciation Right any legend deemed
desirable by the Company’s counsel to comply with federal or state securities
laws, and the Company may require of the participant a customary written
indication of his investment intent. Until the Participant has made any required
payment, including any Applicable Withholding Taxes, and has had issued to him a
certificate for the shares of Company Stock acquired, he shall possess no
shareholder rights with respect to the shares.


(c) Each Participant shall agree as a condition of the exercise of an Option or
a Stock Appreciation Right to pay to the Company Applicable Withholding Taxes,
or make arrangements satisfactory to the Company regarding the payment to the
Company of such amounts. Until Applicable Withholding Taxes have been paid or
arrangements satisfactory to the Company have been made, no stock certificate
shall be issued upon the exercise of an Option or a Stock Appreciation Right.


As an alternative to making a cash payment to the Company to satisfy Applicable
Withholding Taxes if the Option or Stock Appreciation Rights agreement so
provides, or the Committee by separate action so provides, a Participant may
elect to (i) deliver Mature Shares or (ii) have the Company retain that number
of shares of Company Stock that would satisfy all or a specified portion of the
Applicable Withholding Taxes. Any such election shall be made only in accordance
with procedures established by the Committee.


(d) Notwithstanding anything herein to the contrary, if the Company is subject
to section 16 of the Act, Options and Stock Appreciation Rights shall always be
granted and exercised in such a manner as to conform to the provisions of Rule
16b-3.


(e) If a Participant exercises an Option that has a Reload Feature by delivering
Mature Shares in payment of the exercise price, the Participant shall
automatically be granted a Reload Option. At the time the Option with a Reload
Feature is awarded, the Committee may impose such restrictions on the Reload
Option as it deems appropriate, but in any event the Reload Option shall be
subject to the following restrictions:


(i) The exercise price of shares of Company Stock covered by a Reload Option
shall be not less than 100% of the Fair Market Value of such shares on the Date
of Grant of the Reload Option;


(ii) If and to the extent required by Rule 16b-3, or if so provided in the
Option agreement, a Reload Option shall not be exercisable within the first six
months after it is granted; provided that, subject to the terms of the
Participant’s stock option agreement, this restriction shall not apply if the
Participant becomes Disabled or dies during the six-month period;


9

--------------------------------------------------------------------------------


(iii) The Reload Option shall be subject to the same restrictions on
exercisability imposed on the underlying Option (possessing the Reload Feature)
that was exercised unless the Committee specifies different limitations;


(iv) The Reload Option shall not be exercisable until the expiration of any
retention holding period imposed on the disposition of any shares of Company
Stock covered by the underlying Option (possessing the Reload Feature) that was
exercised; and


(v) The Reload Option shall not have a Reload Feature.


10. Nontransferability of Incentive Awards. Incentive Awards shall not be
transferable unless so provided in the award agreement or an amendment to the
award agreement; provided, however, that no transfer for value or consideration
will be permitted without the prior approval of the Company’s shareholders.
Options and Stock Appreciation Rights which are intended to be exempt under Rule
16b-3 (to the extent required by Rule 16b-3 at the time of grant or amendment of
the award agreement), by their terms, shall not be transferable by the
Participant except by will or by the laws of descent and distribution and shall
be exercisable, during the Participant’s lifetime, only by the Participant or by
his guardian or legal representative.


11. Effective Date of the Plan and Transition. 


(a) This Plan shall be effective as of the date of separation between the
Company and Circuit City Stores, Inc., and shall be submitted to the
shareholders of Circuit City Stores, Inc. for approval prior to the separation.
No Option or Stock Appreciation Right shall be exercisable and no Company Stock
shall be issued under the Plan until (i) the Plan has been approved by
shareholders, (ii) shares issuable under the Plan have been registered with the
Securities and Exchange Commission and accepted for listing on the New York
Stock Exchange upon notice of issuance, and (iii) the requirements of any
applicable state securities laws have been met.


(b) As of the date of separation between the Company and Circuit City Stores,
Inc., this Plan shall assume obligations, including outstanding awards, from the
Circuit City Stores, Inc. 1988 Stock Incentive Plan and the Circuit City Stores,
Inc. 1994 Stock Incentive Plan with respect to employees of the Company or
otherwise, to the extent provided in an agreement between the Company and
Circuit City Stores, Inc.


12. Termination, Modification, Change. If not sooner terminated by the Board,
this Plan shall terminate at the close of business on the day immediately
preceding the tenth anniversary of the date of separation between the Company
and Circuit City Stores, Inc. No Incentive Awards shall be granted under the
Plan after its termination. The Board may terminate the Plan or may amend the
Plan in such respects as it shall deem advisable; provided that, if and to the
extent required by the Code or Rule 16b-3, no change shall be made that
increases the total number of shares of Company Stock reserved for issuance
pursuant to Incentive Awards granted under the Plan (except pursuant to Section
13), expands the class of persons eligible to receive Incentive Awards, or
materially increases the benefits accruing to Participants under the
 
10

--------------------------------------------------------------------------------


Plan unless such change is authorized by the shareholders of the Company.
Notwithstanding the foregoing, the Board may unilaterally amend the Plan and
Incentive Awards as it deems appropriate to ensure compliance with Rule 16b-3
and to cause Incentive Awards to meet the requirements of the Code, including
Code sections 162(m) and 422, and regulations thereunder. Except as provided in
the preceding sentence, a termination or amendment of the Plan shall not,
without the consent of the Participant, adversely affect a Participant’s rights
under an Incentive Award previously granted to him. In no event shall any change
be made to the Plan that permits repricing of Options unless such change is
authorized by the shareholders of the Company.


13. Change in Capital Structure. 


(a) In the event of a stock dividend, stock split or combination of shares,
recapitalization, merger in which the Company is the surviving corporation,
reorganization, reincorporation, consolidation, or other change in the Company’s
capital stock without the receipt of consideration by the Company (including,
but not limited to, the creation or issuance to shareholders generally of
rights, options or warrants for the purchase of common stock or preferred stock
of the Company), the number and kind of shares of stock or securities of the
Company to be subject to the Plan and to Incentive Awards then outstanding or to
be granted thereunder, the aggregate and individual maximum number of shares or
securities which may be delivered under the Plan pursuant to Section 4, and the
exercise price and other terms and relevant provisions of Incentive Awards shall
be appropriately adjusted by the Committee, whose determination shall be binding
on all persons; provided, however, that no adjustment of an outstanding Option
or Stock Appreciation Right may be made that would create a deferral of income
or a modification, extension or renewal of such Option or Stock Appreciation
Right under Code Section 409A except as may be permitted in applicable Treasury
Regulations. If the adjustment would produce fractional shares with respect to
any Restricted Stock or unexercised Option or Stock Appreciation Right, the
Committee may adjust appropriately the number of shares covered by the Incentive
Award so as to eliminate the fractional shares.


(b) If the Company is a party to a consolidation or merger in which the Company
is not the surviving corporation, a transaction that results in the acquisition
of substantially all of the Company’s outstanding stock by a single person or
entity, or a sale or transfer of substantially all of the Company’s assets, the
Committee may take such actions with respect to outstanding Incentive Awards as
the Committee deems appropriate.


(c) Any determination made or action taken under this Section 13 by the
Committee shall be final and conclusive and may be made or taken without the
consent of any Participant.


14. Administration Of The Plan. The Plan shall be administered by a Committee,
which shall be appointed by the Board, consisting of not less than three members
of the Board. Subject to paragraph (e) below, the Committee shall be the
Compensation Committee of the Board unless the Board shall appoint another
Committee to administer the Plan. The Committee shall have general authority to
impose any limitation or condition upon an Incentive Award that the Committee
deems appropriate to achieve the objectives of the Incentive Award and the Plan
and,
 
11

--------------------------------------------------------------------------------


without limitation and in addition to powers set forth elsewhere in the Plan,
shall have the following specific authority:


(a) The Committee shall have the power and complete discretion to determine (i)
which eligible employees shall receive an Incentive Award and the nature of the
Incentive Award, (ii) the number of shares of Company Stock to be covered by
each Incentive Award, (iii) whether Options shall be Incentive Stock Options or
Nonstatutory Stock Options, (iv) when, whether and to what extent Stock
Appreciation Rights shall be granted in connection with Options, (v) the Fair
Market Value of Company Stock, (vi) the time or times when an Incentive Award
shall be granted, (vii) whether an Incentive Award shall become vested over a
period of time and when it shall be fully vested, (viii) when Options or Stock
Appreciation Rights may be exercised, (ix) whether a Disability exists, (x) the
manner in which payment will be made upon the exercise of Options or Stock
Appreciation Rights, (xi) conditions relating to the length of time before
disposition of Company Stock received upon the exercise of Options or Stock
Appreciation Rights is permitted, (xii) whether to approve a Participant’s
election (A) to deliver Mature Shares to satisfy Applicable Withholding Taxes or
(B) to have the Company withhold from the shares to be issued upon the exercise
of a Nonstatutory Stock Option or a Stock Appreciation Right the number of
shares necessary to satisfy Applicable Withholding Taxes, (xiii) the terms and
conditions applicable to Restricted Stock Awards, (xiv) the terms and conditions
on which restrictions upon Restricted Stock shall lapse, (xv) whether to
accelerate the time at which any or all restrictions with respect to Restricted
Stock will lapse or be removed, (xvi) notice provisions relating to the sale of
Company Stock acquired under the Plan, and (xvii) any additional requirements
relating to Incentive Awards that the Committee deems appropriate.
Notwithstanding the foregoing, no “tandem stock options” (where two stock
options are issued together and the exercise of one option affects the right to
exercise the other option) may be issued in connection with Incentive Stock
Options. The Committee shall have the power to amend the terms of previously
granted Incentive Awards so long as the terms as amended are consistent with the
terms of the Plan and provided that the consent of the Participant is obtained
with respect to any amendment that would be detrimental to the Participant,
except that such consent will not be required if such amendment is for the
purpose of complying with Rule 16b-3 or any requirement of the Code applicable
to the Incentive Award.


(b) The Committee may adopt rules and regulations for carrying out the Plan. The
interpretation and construction of any provision of the Plan by the Committee
shall be final and conclusive. The Committee may consult with counsel, who may
be counsel to the Company, and shall not incur any liability for any action
taken in good faith in reliance upon the advice of counsel.


(c) A majority of the members of the Committee shall constitute a quorum, and
all actions of the Committee shall be taken by a majority of the members
present. Any action may be taken by a written instrument signed by all of the
members, and any action so taken shall be fully effective as if it had been
taken at a meeting.


(d) The Board from time to time may appoint members previously appointed and may
fill vacancies, however caused, in the Committee. If a Committee of the Board is
appointed to serve as the Committee, such Committee shall have, in connection
with the administration of the Plan,
 
12

--------------------------------------------------------------------------------


the powers possessed by the Board, including the power to delegate a
subcommittee of the administrative powers the Committee is authorized to
exercise, subject, however, to such resolutions, not inconsistent with the
provisions of the Plan, as may be adopted from time to time by the Board.


(e) All members of the Committee must be “outside directors” as described in
Code section 162(m). In addition, all members of the Committee must be
“non-employee directors” as defined in Rule 16b-3.


15. Notice. All notices and other communications required or permitted to be
given under this Plan shall be in writing and shall be deemed to have been duly
given if delivered personally or mailed first class, postage prepaid, as
follows:


(a) If to the Company—at its principal business address to the attention of the
Secretary;


(b) If to any Participant—at the last address of the Participant known to the
sender at the time the notice or other communication is sent.


16. Shareholder Rights. No Participant shall be deemed to be the holder of, or
to have any of the rights of a holder with respect to, any shares of Company
Stock subject to an Incentive Award unless and until such Participation has
satisfied all requirements under the terms of the Incentive Award.


17. No Employment or Other Service Rights. Nothing in the Plan or any instrument
executed or Incentive Award granted under the Plan shall confer upon any
Participant any right to continue to serve the Company (or a Parent or
Subsidiary of the Company) in the capacity in effect at the time the Incentive
Award was granted or shall affect the right of the Company (or a Parent or
Subsidiary of the Company) to terminate the employment of a Participant with or
without notice and with or without cause.


18. Interpretation. The terms of the Plan shall be governed by the laws of the
Commonwealth of Virginia, without regard to conflict of law provisions at any
jurisdiction. The terms of this Plan are subject to all present and future
regulations and rulings of the Secretary of the Treasury or his delegate
relating to the qualification of Incentive Stock Options under the Code. If any
provision of the Plan conflicts with any such regulation or ruling, then that
provision of the Plan shall be void and of no effect. As to all Incentive Stock
Options and all Nonstatutory Stock Options with an exercise price of at least
100% of Fair Market Value of the Company Stock on the Date of Grant, this Plan
shall be interpreted for such Options to be excluded from applicable employee
remuneration for purposes of Code section 162(m).




13

--------------------------------------------------------------------------------


IN WITNESS HEREOF, this instrument has been executed this 24th day of April,
2006.





 
CARMAX, INC.
     
By:  /s/ Keith D. Browning
 
Keith D. Browning
 
Executive Vice President &
 
Chief Financial Officer

 


 
 


 
 
 
 
 
 
14
 